January 29, 2008 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention: Larry Spirgel, Assistant Director Division of Corporate Finance RE: SkyTerra Communications, Inc. Form 10-K for the fiscal year ended December 31, 2006 Filed March 16, 2007 Form 10-Q for the quarter ended September 30, 2007 File No. 0-13865 Dear Mr. Spirgel: Reference is made to the most recent comment letter received from the Staff of the Securities and Exchange Commission dated January 24, 2008, related to the Company’s supplemental response letter dated January 9, 2008.The italicized and numbered paragraphs and headings below are your comments and our response to each comment follows in plain text. 1. We note your responses 2. and 2.a and the fact that you will amend your form 10-Q for the quarter ended September 30, 2007 to add the response in 2.Regarding your proposed disclosures on the value allocated to the spectrum rights, please expand your discussion of the market and Jefferson Pilot approaches.Without necessarily providing actual numbers, discuss in further detail some of the historical and comparable company data used to arrive at your valuation.Provide detail similar to that provided in your supplemental response answer at 2.a.Describe how you “confirmed the reasonableness” of the values derived. Also supplementally describe how you considered reasonable the estimates derived from the “January” and “February” Models, specifically the 40.9% and 52.9%, respectively, EBITDA margins or the $28.1 billion satellite and terrestrial capital expenditures estimates. The Company has revised its proposed disclosure to (i) expand its discussion of the market and Jefferson Pilot approaches, (ii) include further detail on some of the historical and comparable company data used to arrive at its valuation, and (iii) provide the historical basis of the minority interest acquired from each of the two minority interest owners. This proposed disclosure replaces in its entirety, the draft disclosure from the Company’s letter to the Staff dated January 9, 2008. Regarding amending the Form 10-Q for the quarter ended September 30, 2007, the Company has determined that it is a large accelerated filer for purposes of its upcoming Form 10-K for the year ended December 31, 2007.As the Company intends to file its 10-K by the deadline of February 29, 2008, the Company proposes to include the revised disclosures, including revised disclosures from prior letters, in its upcoming Form 10-K, and not amend its Form 10-Q for the period ended September 30, 2007.Amounts reflected below as of September 30 would be updated to reference December 31 in the Form 10-K. Following the Company's filing of the Form 10-K for the year ended December 31, 2007, the Company will amend its Form S-4 dated June 27, 2007, to incorporate by reference the then filed Form 10-K, as well as incorporating other filings made subsequent to June 27, 2007. Larry Spirgel January 29, 2008 Page 2 Regarding the EBITDA margins of the Jefferson Pilot Models, the 40.9% and 52.9% EBITDA margins represent simple averages of EBITDA percentages over the period for which cash flows were provided and not the weighted-average percentage margin as intended.Simple averages overweight EBITDA in periods of relatively lower activity, distorting the “steady-state” long-term performance metric. The weighted-average EBITDA percentage over the term is 55% for both models.The 55% weighted-average EBITDA percentage is a more accurate metric for purposes of understanding the model and the Company has revised its draft disclosure to reflect this metric, as well as added further disclosure regarding its reasonableness. The revised proposed disclosure is as follows: Acquisitions of Minority Interests Accounting and Fair Value Estimates On January 5, 2007 and February 12, 2007,the Company acquired additional equity interests in MSV and MSV GP from BCE Inc. and TerreStar Corporation, respectively.Both transactions were accounted for under the purchase method of accounting.Valuations of securities issued were determined in accordance with EITF 99-12, “Determination of the Measurement Date for the Market Price of Acquirer Securities Issued in a Purchase Business Combination,” based on the date when agreement as to terms had been reached and the transaction announced, or, in the case of TerreStar Corporation, the date of exercise of its exchange option.The purchase prices were allocated on a preliminary basis to the acquired assets and liabilities based on their estimated fair values.The final allocation of the purchase price is dependent on a number of factors, including the final evaluation of fair value of the assets acquired and liabilities assumed. After the BCE Exchange Transaction and the TerreStar Corporation Exchange Transactions, the Company is the sole owner of MSV GP and owns 95% of the outstanding limited partnership interests of MSV. The allocation of the purchase price to identifiable intangible assets in the January 5, 2007 and February 12, 2007, acquisition of additional MSV equity interests ($328.2 million and $156.4 million, respectively) was as follows: Intangible Assets (in millions) Spectrum Rights 431.9 Intellectual Property 49.4 Customer Relationships 3.3 484.6 The allocation was based upon the fair values of the respective identifiable intangible assets as determined by third party valuation and reviewed by management. The determinations of the fair values of the respective identifiable intangible assets were as follows: Larry Spirgel January 29, 2008 Page 3 Spectrum Rights MSV has rights to approximately 30MHz of L-Band spectrum in the U.S. and Canada. These rights extend from Federal Communications Commission and Industry Canada licenses to operate over 66 MHz of spectrum to the extent MSV can coordinate use of these frequencies through contractual or treaty means with other international satellite operators in the North American region. To date, MSV has agreements enabling the use of approximately 30MHz via satellite which it intends to deploy in a terrestrial wireless network with strategic, distribution, and operating partners. The Company considered two methods for determining the fair value of the MSV spectrum rights, both intended to estimate the economic value attributable to MSV’s spectrum rights if utilized in a joint venture or partnership, and/or the future cash flows ultimately available to MSV’s stakeholders from businesses utilizing these spectrum rights.These methods were the Market Approach and the Jefferson Pilot or (“build-up”) Approach.For both transactions the Company concluded the fair value of its spectrum was $1.65 billion, based upon its valuations under the Market Approach, and the Company benchmarked this result with valuations derived from the Jefferson Pilot Approach. The Company performed a Market Approach valuationfor both the January 2007 transaction and the February 2007 transaction. This approach is a market-based measurement,in that itutilizes observable inputs from market participants independent of the Company.Under this approach, historical spectrum auction datafor periods between 2001 and 2006provided a range of relevant data points, including $/MHz/POP values (a spectrum valuation benchmark, specifically, spectrum value divided by the total of usable MHz multiplied by population covered by the service area), that were considered.In selecting the most appropriate benchmark, the Company considered that MSV’s spectrum provides a national footprint with coverage in all major metropolitan cities.After careful consideration and the input of an independent third party valuation firm, the Company deemed a $/MHz/POP value of $1.57 to be the best estimate of the value of its spectrum, and used this value to calculate the fair value of its spectrum. The implied value of the MSV spectrum rights was discounted to present value, usingan appropriate risk adjusted cost of capital, to take into consideration that MSV’s terrestrial wireless network will be put into service as the Company builds out its national network and will service the full population in the service area incrementally over ten years.The resulting analyses indicated a fair value of $1.65 billion. In order to assess the reasonableness of the results of the Market Approach, theCompany performed a Jefferson Pilot valuation for both the January 2007 transaction and the February 2007 transaction (together the “Models”).Although the Jefferson Pilot approach is an entity specific measurement and based upon the Company’s own assumptions about market Larry Spirgel January 29, 2008 Page 4 participant assumptions (or unobservable inputs) the Company believes the Jefferson Pilot approach yields a benchmark to help ensure that its MarketApproach is reasonable. The key assumptions in building the Jefferson Pilot model are market penetration, which leads to revenue potential, profit margin, duration and profile of the build-up period, and estimated start-up costs and losses incurred during the build-up period.The Company created a detailed operating model for a 50-market deployment of an all-IP wireless network capable of delivering a bundle of fixed and mobile services, including broadband access and voice services.The Company assumed pricing for each of the services included in its bundled offerings were discounted to a wholesale level to provide adequate economic opportunity for retail distribution partners.
